DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 11-18, 20 and 22 are withdrawn. Claim 21 is cancelled. Claim 1 is amended. Claim 23 is newly added. Claims 1-10, 19 and 23 are presently examined.

Applicant’s arguments regarding the objection to the drawings have been fully considered and are persuasive. The objection of 1/21/2021 is withdrawn.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objections of 1/21/2020 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 1/21/2021 are overcome.

Specification
The use of the term Drambuie (page 17, line 14), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 

Claim Interpretation
Applicant’s special definitions of various terms have been noted and are listed below. Applicant’s special definitions will be used wherever any term so interpreted is recited in the claims.
“Aerosol generating agent” is interpreted to mean an agent that promotes generation of an aerosol (page 16, line 24, page 17, line 1).
“Aerosol generating device” is interpreted to mean non-combustible aerosol generating devices (page 7, lines 12-13).
“Breakable capsule” is interpreted to mean a capsule having a shell can be broken by pressure to release a core (page 3, lines 16-17).
“Crystallization inhibitor” is interpreted to mean any compound which reduces the tendency of menthol to crystallize at ambient conditions (page 8, lines 3-4).
“Flavor”, “flavoring”, and “flavorant” are interpreted to mean materials which may, where local regulations permit, be used to create a desired taste or aroma in a product for adult consumers (page 17, lines 10-24).
“Smoking article” is interpreted to mean combustible smoking products (page 7, lines 11-12).
“Tobacco industry product” is interpreted to mean oral tobacco, smoking articles, and aerosol generating devices (page 7, lines 10-11).
“Tobacco material” is interpreted to mean any material comprising tobacco or derivatives therefore (page 18, lines 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 103 as being obvious over Allen (US 9,066,541) in view of Yang (US 7,856,988).

Regarding claims 1-3 and 7, Allen discloses a filter component for a smoking having a flavor bead located within it (abstract) that is crushed to release the menthol flavorant (column 4, lines 65-67, column 5, lines 1-2). The flavor bead has an outer coating surrounding the flavorant that controls flavorant flow (column 5, lines 22-32), which is considered to meet the claim limitation of a core-shell structure. The menthol is present at 40-45% weight of the flavor bead (column 5, lines 44-67, column 6, lines 1-3). The tobacco bead consists of tobacco particles, water, and optional flavorants (column 4, lines 31-49). Allen does not explicitly disclose a separate menthol crystallization inhibitor.
Yang teaches a reconstituted tobacco material containing a volatile hydrophobic flavoring such as menthol that is stabilized using a sugar (column 1, lines 52-63) such as sucrose (column 2, lines 17-24). Applicant’s specification discloses that sucrose is a flavorant within applicant’s special definition (page 17, lines 21) and that flavorants are crystallization inhibitors (page 8, lines 12-14). Yang additionally teaches that placing flavoring in a sugar prevents the flavoring from coagulating with itself and allow it to be placed in a water based slurry (column 7, lines 29-41).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the water and menthol containing capsule of Allen with the sugar of Yang. One would have been motivated to do so since Yang teaches that sugar prevents flavor from coagulating and allows it to be placed in a water based slurry.

Regarding claim 4, Allen discloses that the flavor bead contains water (column 4, lines 31-49) and that the flavorant is water soluble (column 5, lines 44-67). The water of Allen is therefore considered to meet the claim limitation of a solvent.

Regarding claim 10, Allen discloses that the flavor beads are spheroid beads having a diameter between about 4.5 mm and 5.0 mm (column 6, lines 13-26).

Regarding claim 23, applicant’s specification discloses that sucrose is a flavorant within applicant’s special definition (page 17, lines 21), that flavorants are crystallization inhibitors (page 8, lines 12-14), and that crystallization inhibitors reduce the tendency of menthol to crystallize at ambient conditions (page 8, lines 3-4). 

Claim 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 9,066,541) and Yang (US 7,856,988) as applied to claim 4 above, and further in view of Saito (US 2011/0036367).

Regarding claims 5 and 19, modified Allen teaches all the claim limitations as set forth above. Allen additionally discloses that the flavor bead contains water (column 4, lines 31-49). Modified Allen does not explicitly teach a hydrophilic lipophilic balance of the solvent.
Saito teaches a smoking article having a filter with a flavor component [0004] that retains the flavor until smoking [0010]. Sucrose fatty acid ester is used an emulsifying agent to emulsify a hydrophobic flavorant [0026] such as menthol [0047]. Sucrose fatty acid ester has an HLB of 11 [0047]. The flavorant is present at up to 50% by weight of the particle [0029]. The emulsifier is considered to be a component of the solvent since is helps dissolve the flavorant.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 9,066,541) and Yang (US 7,856,988) as applied to claim 4 above, and further in view of Saito (US 2011/0036367) and Robbins (US 10,736,334).

Regarding claim 6, modified Allen teaches all the claim limitations as set forth above. Modified Allen does not explicitly teach (a) using an emulsifier and (b) the emulsifier comprising a medium chain fat.
Regarding (a), Saito teaches a smoking article having a filter with a flavor component [0004] that retains the flavor until smoking [0010]. Sucrose fatty acid ester is used an emulsifying agent to emulsify a hydrophobic flavorant [0026] such as menthol [0047]. Sucrose fatty acid ester has an HLB of 11 [0047]. The flavorant is present at up to 50% by weight of the particle [0029]. The emulsifier is considered to be a component of the solvent since is helps dissolve the flavorant.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flavor bead of modified Allen with the sucrose fatty acid ester of Saito. One would have been motivated to do so since Saito teaches that sucrose fatty acid ester helps menthol emulsify in a cigarette flavor particle.
Regarding (b), Robbins teaches sucrose fatty acid esters having 10-20 carbons and an HLB between 6 to 16 (column 4, lines 55-63).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 9,066,541) and Yang (US 7,856,988) as applied to claim 1 above, and further in view of Besso (US 10,244,788).

Regarding claim 8, modified Allen teaches all the claim limitations as set forth above. Modified Allen does not explicitly teach a specific amount of menthol added to the flavor bead.
Besso teaches a filter for use in a smoking article loaded with a smoke modifying agent (abstract). The smoke modifying agent could be provided in the form of a bead (column 17, lines 32-40) and the filter is loaded with 7.8 mg menthol (column 17, table 2).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flavor bead of modified Allen with the loading amount of Besso. One would have been motivated to do so since Allen discloses a flavor bead that releases menthol to a smoker and Besso teaches a specific amount of menthol to be released to a smoker.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 9,066,541) and Yang (US 7,856,988) as applied to claim 1 above, and further in view of Chida (US 2009/0235941).

Regarding claim 9, modified Allen teaches all the claim limitations as set forth above. Modified Allen does not teach a separate crystallization inhibitor from the menthol having a specific concentration.
Chida teaches a flavor bead for a cigarette which suppresses flavorant migration prior to smoking [0009]. A crystal growth inhibitor is used with a menthol flavorant to prevent columnar crystals forming during a manufacturing process [0028].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the menthol of modified Allen with the crystal growth inhibitor of Chida. One would have been motivated to do so since Chida teaches crystal growth inhibitor that prevents menthol flavorant from forming columnar crystals during manufacturing.

Response to Arguments
Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Allen does not teach the claimed crystallization inhibitor, however, applicant’s arguments do not address the teachings of Yang as set forth above.

Regarding claims 2-10, 19 and 23, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim, however, all claims are rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747